Citation Nr: 1537926	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle strain.

2.  Entitlement to an increased initial rating for right ankle strain, rated as noncompensable prior to February 2, 2010, and as 10 percent disabling as of that date.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee joint.  

4.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in August 2009, September 2009, and May 2011.

The August 2009 rating decision granted service connection for left and right ankle strain and degenerative arthritis of the right knee joint.  Noncompensable evaluations were assigned for each ankle and a 10 percent rating was assigned to the right knee, all effective June 30, 2008.  The September 2009 rating decision denied entitlement to a TDIU and the May 2011 rating decision granted service connection for obstructive sleep apnea and assigned a 50 percent evaluation effective June 30, 2008.  

The May 2011 rating decision also assigned a 10 percent rating for right ankle strain, effective February 2, 2010.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge on the issues of entitlement to a TDIU and entitlement to increased initial ratings for his bilateral ankle and right knee disabilities in May 2013.  A transcript is of record.  Following his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board notes that the Veteran was represented by an attorney at the time of his May 2013 hearing, but that representation was subsequently withdrawn.  See January 2015 motion to withdraw; February 2015 grant of motion to withdraw.  The Veteran has since appointed a different attorney, who is listed on the title page.  See VA Form 21-22a dated January 2015 located in VBMS.  

The issue of entitlement to service connection for a bilateral hip disorder has been raised by the record in a January 2015 documented located in VBMS, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims for increased ratings (for the bilateral ankle, right knee, and obstructive sleep apnea) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The weight of the probative evidence demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In this case, the Veteran is service-connected for nine disabilities, namely obstructive sleep apnea; low back strain; cervical spondylosis; radiculopathy or the right and left upper extremity; residuals of injury to left knee with arthroscopy; degenerative arthritis of right knee joint; and right and left ankle strain.  The Veteran's combined rating has been 70 percent as of November 1, 2000, and 90 percent as of June 30, 2008.  See May 2011 rating decision; see also 38 C.F.R. § 4.25.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met for the entire period that is the subject of this appeal.  

The Veteran submitted a VA Form 21-8940 dated January 2009.  In seeking entitlement to a TDIU, he reported that he was last employed full-time on June 30, 2007, a date that coincided with the last date on which he worked at Hair World in Alexandria, Virginia.  This date was also the date he listed for when his disability affected full-time employment and when he reportedly became too disabled to work.  The Veteran did report working 40 hours a week at Atlanta's Finest in College Park, Georgia, from September 2007 until the present.  He indicated that his lower back and knees prevented him from securing or following any substantially gainful occupation.  See January 2009 VA Form 21-8940.  

In a May 2013 pre-hearing brief, the Veteran's attorney reported that the Veteran last worked in May 2009 as a result of his service-connected disabilities and that he had reported that his inability to stand for any length of time due to his service-connected bilateral ankle and knee disabilities, in combination with the symptoms of his other service-connected disabilities, was the primary reason why he is no longer employable.  In May 2013, the Veteran testified that he ceased working as a barber two to three years prior.  

During a July 2009 VA examination of the Veteran's knees and ankles, the VA examiner noted that the effect of the conditions on the Veteran's usual occupation was pain on prolonged standing at work as a barber, with the result that he cut down the hours of work.  During a September 2009 VA examination of the Veteran's knees, ankles, cervical spine and low back, the VA examiner indicated that there were no frank functional impairments that would exclude the Veteran from being able to perform physical or sedentary activities of employment, and that the effect of the conditions on his usual occupation was mild because of relative pain and discomfort with squatting and negotiating stairs.  

In a June 2009 VA Form 21-4192 and attached statement from the owner/manager, Atlanta's Finest reported that the Veteran had been barbering/cutting hair since September 2007 and was currently still working as a barber.  It was explained that the Veteran rented a chair from the barbershop, that he was self-employed, and that due to certain medical limitations, the Veteran had decreased his work schedule from six days a week to three, and had decreased his hours worked daily from nine to around six or seven.  The owner/manager reported that due to the Veteran's medical limitations, the establishment had made some adjustments to the working environment, to include a cushioned fatigue mat and a cutting stool for the Veteran to sit in while he performs his cutting duties.  The owner/manager reported that he had noticed the Veteran struggling to perform certain cutting duties that require more time, and that he had frequently noticed the Veteran grabbing his back in pain during the work week.  

The Veteran underwent a VA examination in June 2011, during which all of his service-connected disabilities were examined.  It was the examiner's opinion that the Veteran was unable to perform strenuous tasks and that the effect of the conditions on the Veteran's usual occupation was being fatigued during the day due to sleep apnea and being unable to perform strenuous tasks due to knee and back conditions.  

In a July 2013 vocational assessment, it was the vocational rehabilitation consultant's opinion that given what appears to be the permanency of the Veteran's persistence of symptoms and functional deficits resultant of his service-connected chronic neck, back, and bilateral upper and lower extremity conditions, he was considered to be entitled to a 100 percent rating for TDIU as of May 2009.  

The Board acknowledges that the September 2009 VA examiner was of the opinion that there were no frank functional impairments caused by the Veteran's bilateral knee, bilateral ankle, cervical spine and low back disabilities that would exclude him from being able to perform physical or sedentary activities of employment.  The June 2011 VA examiner, however, was of the opinion that the Veteran was unable to perform strenuous tasks due to his knee and back conditions and that the Veteran's usual occupation would be affected by his being fatigued during the day due to sleep apnea.  The July 2009 VA examiner also noted adverse effects on the Veteran's occupation, which were corroborated by Atlanta's Finest.  Lastly, the vocational rehabilitation consultant provided an opinion that the Veteran was entitled to a TDIU.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  Accordingly, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted.


REMAND

Additional development is needed before the Board can adjudicate the claims for increased ratings involving the Veteran's right knee and bilateral ankle disabilities.  The Veteran's right knee and ankles were last examined in June 2011.  Given that the last VA treatment records of record are dated in April 2013, over two years ago, the Board finds that remanded is needed to obtain contemporaneous VA treatment records and a contemporaneous VA examination.

Efforts should also be made to obtain the Veteran's complete record of treatment from Dr. A.S.R. at Windy Hill Podiatry Associates P.C., who submitted letters in September 2009 and February 2010 related to the Veteran's right ankle.  The Board notes that in the September 2009 letter, Dr. R. indicated that the Veteran would be undergoing arthroscopic knee surgery in a few months.  Given that it is unclear to which knee Dr. R. was referring, the Veteran should also be asked whether he did undergo knee surgery sometime in 2009 or 2010 and, if so, to identify the knee that was the subject of the surgery and the facility at which he underwent knee surgery.  

The Veteran's attorney submitted a VA Form 3288 requesting a copy of the Veteran's entire claims file in January 2015.  The VA Form 3288 is located in VBMS.  On remand, the RO should address the attorney's request.  

Service connection for obstructive sleep apnea was granted in a May 2011 rating decision, which assigned an initial rating of 50 percent effective June 30, 2008.  A timely notice of disagreement (NOD) was filed in September 2011.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Atlanta VA Health Care System, dated since April 2013.  

2.  Make arrangements to obtain the Veteran's complete record of treatment from Dr. A.S.R. at Windy Hill Podiatry Associates P.C.

3.  Ask the Veteran whether he underwent knee surgery sometime in 2009 or 2010 and, if so, ask him to identify the knee that was the subject of the surgery and the facility at which he underwent knee surgery.  Make arrangements to obtain the records associated with the identified surgery.  

4.  Address the Veteran's attorney's request for a copy of the Veteran's entire claims file.  See January 2015 VA Form 3288 located in VBMS.  

5.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected right and left ankle strain and degenerative arthritis of the right knee joint.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral ankle and right knee disabilities. 

The examiner is to report the range of motion measurements for the ankles and right knee, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the ankles and/or right knee are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must discuss each of the following: 

* whether there is any evidence of right knee or bilateral ankle ankylosis (to include any evidence of subastragalar or tarsal joint ankylosis);
* whether there is any evidence of malunion of the right or left os calcis or astragalus and, if so, whether it results in moderate or marked deformity;
* whether there is any recurrent subluxation or lateral instability involving the right knee and, if so, to what extent; 
* whether there is any impairment of the right tibia/fibula (to include whether there is any knee or ankle disability and, if so, whether it is slight, moderate or marked); and
* whether there is any impairment of the right femur

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

6.  Provide the Veteran a statement of the case with respect to the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


